Citation Nr: 1538615	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for the service-connected posttraumatic stress disorder (PTSD).
 
2.  Entitlement to special monthly compensation (SMC) based on the need for Aid and Attendance.
 
 3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to October 1963 and from May 1964 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran died in July 2010.  The Appellant in this case is the Veteran's surviving spouse who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010) (2015).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2014).  In August 2010, within a year from the Veteran's death in July 2010, the Appellant filed a request to substitute for the Veteran in the claims under appeal at the time of his death.  Thus, the claims listed on the cover page of this decision are properly before the Board 
with the Appellant substituting for the deceased Veteran. 
The Board notes that there is a distinction between a claim based on substitution and a claim for accrued benefits. Claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the Veteran's death; additional evidentiary development is generally not appropriate.  See 38 C.F.R. § 3.1000(a).  In contrast, in a claim for substitution, the appeal continues and additional evidence may be added to the record after the Veteran's death.

In January 2015, the Board remanded the claims for additional development.  A Supplmental SOC was prepared in June 2014 and the claims have been returned to the Board for additional adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected PTSD has been rated was in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2015) as 30 percent disabling from December 29, 2003 .

Turning to the evidence of record, the Veteran filed a claim for an increased rating for his service-connected PTSD in April 2009.  In June 2009, he was provided a VA examination regarding his claim for an increased rating.  The examiner was notified that the Veteran was also seeking entitlement to TDIU and entitlement to SMC based on aid and attendance.  The examiner noted that the Veteran was only able to answer limited questions due to his dementia.  The Veteran's wife was also present at the examination. 

The examiner indicated that the Veteran had previously sought mental health treatment.  In addition, the examiner noted that the Veteran had dementia that "largely impacts his life."  The Veteran did not have a driver's license anymore due to "small seizures."  The Veteran and his wife had been married for 10 years; the Veteran had previously been married twice.  In addition, the Veteran had one son, with whom he described a "good" relationship.  He denied any close friends and denied any activities or leisure pursuits "especially now with his dementia."  The Veteran denied suicide attempts; the Veteran's wife reported that the Veteran has been fired from employment in the past due to his quick temper.  The examiner noted that the Veteran's dementia was "very evident" during the examination and noted that the Veteran was not able to answer questions and appeared very confused.  The Veteran's wife helped to answer questions but the Veteran was regarded as a poor historian due to his dementia. 

The Veteran was neatly groomed but had a limited understanding and recognition of questions.  The Veteran's speech was impoverished and his attitude was noted as "indifferent."  His affect was flat and he was unable to do serial 7's or spell a word backward and forward.  He was oriented to person, but was not oriented to time or space.  Additionally, the Veteran had "poverty of thought" and his judgment was poor: the examiner indicated that he did not understand the outcome of his behavior.  The Veteran's insight was also poor, and he was unable to articulate his thoughts.  He was noted to be above average in intelligence and indicated that he had bad dreams the night before.  The Veteran had ritualistic or obsessive behavior, which included checking the locks on the doors and windows nightly; in the past, he would check the area for safety.  The Veteran did not like firecrackers or loud noises; and he would avoid hearing the noises by retreating into a part of his house where he could not hear the noise.  The examiner noted that the Veteran could not perform most activities of daily living.  The Veteran's wife helped him shower and eat; he was precluded from exercising due to pain in his legs.  The Veteran's wife had retired and she was with him 24 hours per day.  

The Veteran's wife indicated that the Veteran had to have his back to the wall when he sat, did not like crowds, slept restlessly, talked in his sleep, and reacted to fireworks and helicopters by lying on the ground.  She also stated that he had angry outbursts and a short fuse.  She indicated that the Veteran continued to have physical responses from his PTSD, but that he could not verbalize any insight toward his PTSD with his dementia diagnosis.  

The examiner noted that the Veteran was employed as a bus driver until he retired in 2008 due to his dementia.  The examiner indicated that it was difficult to evaluate the Veteran because, due to his dementia, he was a poor historian.  In February 2009, the Veteran was seen at a VA medical center, where he stated that he cannot remember "anything."  

Per the Board's January 2015 remand, the RO/AMC obtained an addendum opinion regarding the Veteran's claim in May 2015.  At that time, the examiner completed a review of the available records and noted that the previous examiner was not available; as such a different qualified examiner was asked to provide the addendum opinion.  The examiner opined that it is less likely than not that all or part of the Veteran's memory loss and dementia was proximately due to, the result of, or aggravated by the Veteran's PTSD.  The examiner indicated that "the vast majority of symptoms and behaviors reported were due to the dementia rather than PTSD."  The examiner noted that the Veteran was "incapacitated by the dementia not the PTSD."  Additionally, the examiner stated that there is no evidence in the medical literature that links Alzheimer's disease with PTSD. The examiner additionally noted that the Veteran had a long history of atherosclerosis, claudication and other signs of vascular illness which are more likely the cause of his dementing illness.

Unfortunately, a remand is required in order to obtain an addendum opinion regarding the severity of the Veteran's PTSD.  In particular, an opinion is needed to distinguish the symptoms caused by the service connected PSTD from the non-service connected dementia symptoms.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  As noted, the examiner during the June 2009 examination had difficulty examining the Veteran due to his severe dementia symptoms.  In order to properly determine the severity of the Veteran's PTSD, an opinion is required to identify which symptoms and behaviors can be attributed to the Veteran's memory loss and dementia and which symptoms and behaviors can be attributed to the Veteran's PTSD.  

The Board finds that the issues of entitlement to SMC based on the need for aid and attendance and TDIU are inextricably intertwined with the issue of an increased rating for PTSD.  A decision on the above increased rating claim could have a "significant impact" upon these claims, which in turn could affect the decision on the SMC and/or TDIU claims.  As such, they must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Additionally, the Board finds that a remand is required to obtain VA opinions regarding the claims for entitlement to SMC based on aid and attendance and entitlement to TDIU, regardless of the outcome of the claim for an increased rating for PTSD.  

First, with regard to the claim of entitlement to SMC, the Board notes that under 38 U.S.C.A. § 1114(l) , special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3 .350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a).

Therefore, given the evidence of record, the Board finds that an opinion is required to determine whether the Veteran was, by reason of his service-connected disabilities only, in need of regular aid and attendance of another person.  

Additionally, with regard to the claim of entitlement to TDIU, VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether an appellant is entitled to a TDIU, the Veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

In this case, the Veteran's combined disability rating was 80 percent.  Thus, the Veteran's combined disability evaluation meets the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  

Given the evidence of record, an opinion is required to determine the Veteran's whether the Veteran's service-connected disabilities caused functional impairment so severe as to prevent him from establishing and maintaining employment, consistent with his education and occupational experiences.  As such, an opinion should be obtained that describes the functional impact of the Veteran's service-connected disabilities only with consideration given to the Veteran's education and occupational experiences.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the examiner that provided the May 2015 VA opinion.  The claims folder and a copy of this remand must be made available and reviewed by the examiner.

After review, the examiner must provide a detailed assessment of the severity of the Veteran's psychiatric symptoms solely due to service-connected PTSD.  In so doing, the examiner is asked to determine whether the Veteran's dementia and PTSD symptoms are separate and distinguishable.  He or she is asked to provide a detailed explanation. 

For the PTSD symptoms, the examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity, frequency, and duration of the Veteran's symptoms and their effect on occupational and social functioning.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

2.  Obtain an opinion from a VA examiner with appropriate expertise regarding the claims of entitlement for SMC due to aid and attendance and entitlement to TDIU.  Specifically, an examiner is asked to provide an opinion to the following questions. 

(a)  Was the Veteran, by reason of his service-connected disabilities only, in need of regular aid and attendance of another person?

(b)  What were the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment?  In this regard, please consider the only effects of the Veteran's service-connected disabilities on his ordinary activity as well as his educational and occupational experiences.

The examiner is reminded that the Veteran's service-connected disabilities include: PTSD, degenerative joint disease of the left knee, degenerative joint disease of the right knee, tinnitus, hearing loss, instability of the right knee, instability of the left knee, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, diabetes mellitus with erectile dysfunction, residuals of perforated right tympanic membrane, residuals of spontaneous pneumothorax left lung, residuals of cholecystectomy, hemorrhoids, and residuals of subcutaneous lipoma, left biceps. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

3.  Thereafter, readjudicate the claims of an increased rating for PTSD, entitlement to SMC based on aid and attendance, and entitlement to TDIU.  If any benefit sought on appeal remains denied, the Appellant and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




